OPINION
BY THE COURT:
Submitted on motion by the plaintiff-appellee to dismiss *175the appeal herein on the ground that there is no final order on which said appeal can be predicated. The action is one for damages for wrongful death. The issues were made up and deposition taken. The defendant-appellant filed a written exception to certain questions and answers contained in the deposition of one Ernest G. Myers, but no objection or question was raised as to the deposition itself. The defendant-appellant filed a motion for an order to hear and decide the exceptions to the deposition before the commencement of the trial, which motion was overruled and the defendant’s exceptions noted. It is from the overruling of this motion that the defendant is prosecuting this appeal.
We are of the opinion that this is not a final order as defined in §12223-2 GC, and the motion to dismiss the appeal is sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.